 



AMENDMENT NO. 1 TO
SECURITIES PURCHASE AGREEMENT



 

This AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT, dated as of June 10, 2014
(this “Amendment”), is entered into by and among RCS Capital Corporation, a
Delaware corporation (the “Company”), RCS Capital Holdings, LLC, a Delaware
limited liability company (“Parent”) and each investor identified on the
signature pages hereto (collectively, and together with the Company and Parent,
the “Parties”).

 

WHEREAS, on April 29, 2014, the Parties entered into a Securities Purchase
Agreement (the “SPA”);

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound, hereby
agree to the following:

 

1.Section 6.3 of the SPA is hereby amended and restated in its entirety as
follows:

 

“Each holder of the Preferred Shares bearing the restrictive legend set forth in
Section 6.1 above (a “Restricted Security”), agrees with respect to any transfer
of such Restricted Security to give to the Company (a) three Business Days prior
to such transfer (i.e., T+3) written notice describing the transferee and the
circumstances, if any, necessary to establish the availability of an exemption
from the registration requirements of the Securities Act or any state law and
(b) if in connection with such transfer, the holder of the Restricted Security
requests that the Company remove the restrictive legend from such Restricted
Security, upon reasonable request by the Company to such transferring holder, an
opinion of counsel (at the expense of such holder), which is knowledgeable in
securities law matters (including in-house counsel), in form and substance
reasonably satisfactory to the Company to the effect that subsequent transfers
of such Restricted Security will not require registration under the Securities
Act or any state law. If the holder of the Restricted Security delivers to the
Company an opinion of counsel (including in-house counsel or outside counsel to
an Investor or its investment adviser) which is in form and substance reasonably
satisfactory to the Company that subsequent transfers of such Restricted
Security will not require registration under the Securities Act or any state
law, and the Company, in its or its counsel’s opinion does not reasonably
disagree with such opinion, the Company will within a reasonable period after
such contemplated transfer, at the expense of such holder, deliver new
certificates for such Restricted Security which do not bear the Securities Act
legend set forth in Section 6.1(i) above. The restrictions imposed by this
Section 6 upon the transferability of any particular Restricted Security shall
cease and terminate when such Restricted Security has been sold pursuant to an
effective registration statement under the Securities Act or transferred
pursuant to Rule 144 promulgated under the Securities Act. The holder of any
Restricted Security as to which such restrictions shall have terminated shall be
entitled to receive from the Company at the expense of such holder, a new
security of the same type but not bearing the restrictive Securities Act legend
set forth in Section 6.1 and not containing any other reference to the
restrictions imposed by this Section 6. Notwithstanding any of the foregoing, no
opinion of counsel will be required to be rendered pursuant to this Section 6.3
with respect to the transfer of any securities on which the restrictive legend
has been removed in accordance with this Section 6.3. As used in this Section
6.3, the term “transfer” encompasses any sale, transfer or other disposition of
any securities referred to herein.”

 



 

 

 

2.Section 7 of the SPA is hereby amended by deleting the definition of “Filing
Date” therein and replacing it with the following definition:

 

“Filing Date” means July 1, 2014.

 

3.Section 8.1(a) of the SPA is hereby amended by deleting the words “provided,
that the Company may, in its sole discretion, extend the Filing Date up to ten
(10) days” therein.

 

4.Effective as of the date hereof, this Amendment amends and is hereby
incorporated in and forms a part of the SPA, and except as amended hereby the
SPA is confirmed in all respects and remains in full force and effect. The SPA
and this Amendment constitute the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior negotiations,
representations or agreements relating thereto, whether written or oral. No
amendment or modification of this Amendment shall be valid or binding upon the
parties unless in writing and signed by the Parties.

 

5.The Parties agree that if any provision of this Amendment is found to be
invalid or unenforceable, it will not affect the validity or enforceability of
any other provision. This Amendment shall be governed by the laws of the State
of New York, without regard to the choice of law principles thereof.

 

 

 

[Signature page follows]

 

 

Page 2 of 4

 



 

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first above written.

 

 

RCS Capital Corporation

 

 

By: /s/ William M. Kahane
Name: William M. Kahane

Title: Chief Executive Officer

 

 

 

RCAP Holdings, LLC

 

 

By: /s/ Nicholas S. Schorsch
Name: Nicholas S. Schorsch

Title: Managing Member

 

 

Page 3 of 4

 



 

 

 

LUXOR CAPITAL GROUP, LP

 

By: /s/ Norris Nissim
Name: Norris Nissim
Title: General Counsel, Luxor Capital Group, LP, Investment Manager

 

Luxor Capital Partners Offshore Master Fund, LP

By: /s/ Norris Nissim
Name: Norris Nissim
Title: General Counsel, Luxor Capital Group, LP, Investment Manager

 

 

Luxor Spectrum Offshore Master Fund, LP

By: /s/ Norris Nissim
Name: Norris Nissim
Title: General Counsel, Luxor Capital Group, LP, Investment Manager

 

Luxor Wavefront, LP



By: /s/ Norris Nissim
Name: Norris Nissim
Title: General Counsel, Luxor Capital Group, LP, Investment Manager

 

OC 19 Master Fund, L.P.-LCG



By: /s/ Norris Nissim
Name: Norris Nissim
Title: General Counsel, Luxor Capital Group, LP, Investment Manager

 

 

Page 4 of 4

 



 

 

